Martin K. Banks (#5443)
martin.banks@stoel.com

Jason T. Morgan (pro hac vice pending)
jason. morgan(@stoel.com

STOEL RIVES Lip

201 S Main Street, Suite 1100

Salt Lake City, UT 84111

Telephone: (801) 328-3131

 

Attorneys for Intervenor-Defendant
Enefit American Oil Co.

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 

LIVING RIVERS; GRAND CANYON
TRUST; CENTER FOR BIOLOGICAL
DIVERSITY; NATURAL RESOURCES
DEFENSE COUNCIL; STERRA CLUB;
WATERKEEPER ALLIANCE, INC,;
COLORADO RIVERKEEPER; and
UTAH PHYSICIAN FOR A HEALTHY
ENVIRONMENT;

Plaintiffs ,
v.

DAVID BERHARDT, Secretary of the
Interior; JOSEPH BALASH, Assistant
Secretary for Land and Mineral
Management; U.S. DEPARTMENT OF
THE INTERIOR; U.S. BUREAU OF
LAND MANAGEMENT; U.S. FISH &
WILDLIFE SERVICE; and LARRY
CRIST, Field Supervisor of the U.S. Fish
& Wildlife Service's Utah Field Office;

Federal Defendants,

ENEFIT AMERICAN OIL CO.,

Intervenor-Defendant.

 

INTERVENOR-DEFENDANT ENEFIT
AMERICAN OIL CO.’S STATEMENT
DENYING ARBITRARY OR
CAPRICIOUS ACTION

Civil No. 4:19-CV-00041-DN-PK

Judge David Nuffer
Magistrate Judge Paul Kohler

 

102720384.2 004571 1-00009
Pursuant to DUCivR 7-4(a)(2), Intervenor-Defendant Enefit American Oil Co.
(“Enefit”) submits this Statement Denying Arbitrary or Capricious Action in response to
Plaintiffs’ complaint for declaratory and injunctive relief, (ECF No. 2). _Intervenor-Defendant
Enefit joins with the Federal Defendants and denies that the decisions of the Federal
Defendants approving and issuing the rights-of-way across federal public land violated or
violate either the National Environmental Policy Act, the Endangered Species Act, or their
implementing regulations. Intervenor-Defendant Enefit also joins with the Federal Defendants
and denies that the decisions of the Federal Defendants were or are arbitrary or capricious or
abuses of discretion, denies that the decisions were or are not supported by substantial
evidence; and denies that the decisions were or are not in accordance with law, as Plaintiffs
allege. See Complaint J{ 34, 35, 36, 38, 39, 40, 42, 45, 46, 47 and 48. Intervenor-Defendant
Enefit further joins with Federal Defendants and denies that Plaintiffs are entitled to any relief
sought in the complaint. Consequently, Intervenor-Defendant Enefit denies that Plaintiffs have

stated a claim for relief.

Respectfully submitted,
. Dated: August 2, 2019 STOEL RIVES LLP

By: /s/ Martin K. Banks
MARTIN K. BANKS
JASON T. MORGAN
Attorneys for Intervenor Defendant
Enefit American Oil Co.

102720384.2 004571 1-00009 2
CERTIFICATE OF SERVICE

I certify that on August 2, 2019, I filed a copy of the foregoing document with the

Clerk of the Court for the U.S. District Court of Utah by using the CM/ECF system.

Participants in this Case No. 4:19-CV-00041-DN-PK who are registered CM/ECF users will

be served by the CM/ECF system.

 

Heidi J. McIntosh

Alex Hardee

Michael Hiatt

Earthjustice

633 17th Street Suite 1600
Denver, CO 80202
hmcintosh@earthjustice.org
ahardee(@earthjustice.org
mhiatt@earthjustice.org

 

Caitlin Cipicchio

U.S. Department of Justice, ENRD
601 D Street, NW

Washington, DC 20579
caitlin.cipicchio@usdo].gov

 

 

Michael S. Toll

Grand Canyon Trust

4404 Alcott Street

Denver, CO 80211
mioli@grandcanyontrust.org

Rickey Turner
U.S. Department of Justice, ENRD
601 D Street, NW
Washington, DC 20579
rickey.turner@usdo}.gov

   

 

Edward B. Zukoski

Center For Biological Diversity
1536 Wynkoop Street Suite 421
Denver, CO 80202
tzukoski@biologicaldiversity.org

 

 

 

102720384,2 004571 1-00009

/s/ Martin_K. Banks
Martin K. Banks
Jason T. Morgan

Attorneys for Intervenor-Defendant
Enefit American Oil Co.

 
